Citation Nr: 0731165	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing before the undersigned at 
the RO in July 2007. 

The veteran submitted a notice of disagreement with the 
August 2005 denial of service connection for hearing loss and 
tinnitus, and that a statement of the case was issued in June 
2006.  However, the veteran has not submitted a substantive 
appeal for these issues, and they have not been certified for 
appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

VA treatment records from 2004 to 2007 show that the veteran 
has been diagnosed as having PTSD.  Medical opinion has 
related the veteran's PTSD to his combat experiences in 
Vietnam.  One of the specific stressors noted involves the 
injury of a civilian child.  

The veteran's DD Form 214 and personnel records confirm that 
he served in Vietnam from April 1970 to March 1971.  His 
military occupational specialty was a wireman.  He was also 
noted to have worked on a switchboard and to have been a 
messenger, although the veteran testified that he never 
actually worked as a switchboard operator.  He was with the 
1st Battalion, 27th Artillery from April 1970 to November 
1970, and with the 2nd Battalion, 32nd Artillery from November 
1970 to March 1971.  However, there is no indication that the 
veteran was awarded any decoration that would tend to 
indicate that he served in combat, and there is no indication 
that his documented duties involved exposure to combat.

At the July 2007 hearing, the veteran offered testimony 
relating to the stressor incidents he believes resulted in 
his PTSD.  The first incident involved the injury and 
possible death of a civilian child.  The child picked up what 
was believed to be a dud round from a grenade launcher, which 
then exploded.  The veteran testified that he carried the 
child to seek medical help, and that the child was then 
medivaced away for treatment.  He never learned what became 
of this child.  

The second incident was that his unit was under mortar and 
rocket attack on at least two occasions.  On the first 
occasion, he saw soldiers injured and medivaced for 
treatment.  No one was injured on the second occasion.  The 
veteran stated that to the best of his recollection, these 
events occurred between July 1970 to October 1970 while he 
was assigned to C Battery, 1st Battalion, 27th Artillery, in 
the vicinity of Quan Loi, Vietnam.  Such attacks could be 
indicative of participation in combat.  Sizemore v. Principi, 
18 Vet. App. 264 (2004); Pentecost v. Principi, 16 Vet. App. 
124 (2002).

VA has a duty to assist the veteran in obtaining credible 
supporting evidence of claimed stressors.  Sizemore v. 
Principi, 18 Vet. App. at 274-5.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
U.S. Army & Joint Services Records 
Research Center (formerly known as 
USASCRUR) and ask them to attempt to 
verify whether the veteran's unit; C 
Battery, 1st Battalion, 27th Artillery, 
was subjected to enemy rocket or mortar 
attack in the vicinity of Quan Loi, 
Vietnam, during the period from July 
1970 to October 1970.  Whether or not 
any casualties were sustained during 
these attacks should be noted.  Any 
civilian casualties that were medivaced 
for care should also be noted.  

2.  If additional information is needed 
from the veteran in order to search for 
credible supporting evidence, he should 
be asked to provide it.  The veteran is 
also advised that he can provide 
support for his claimed stressors by 
obtaining statements from persons he 
served with.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board if otherwise in 
order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



